DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2857515 A1 (“Remlinger”) in view of Brunnert (US 2005/0284119).
Referring to Claim 1: Remlinger teaches a method for the electrification of a field machine comprising the steps of providing a cable drum (8) and a winding drive on the field machine (see attached EPO machine translation, second to last paragraph) (Fig. 3), the cable drum and winding drive allowing at least one of the winding and unwinding of an energy supply line (2) about the cable drum (second to last paragraph) (Fig. 1); 

unwinding the energy supply line while along a first processing strip from the cable drum using the winding drive and cable arm (fifth paragraph) (Fig. 1); and 
winding the energy supply while along a second processing strip about the cable drum using the winding drive and the cable (fifth paragraph) (Fig. 1).
Remlinger does not teach providing a pivotable ejection chute on a field chopper, the ejection chute extending beyond the cable arm and configured to transfer a chopped harvested material onto a transport vehicle driving alongside the field machine. Rather than a field chopper, Remlinger teaches a “plot cultivator” or “cultivation machine” (second to last paragraph). However, Brunnert teaches a method and device for controlling an agricultural working machine, wherein the agricultural working machine is a field chopper (28) with a pivotable ejection chute (27) configured to transfer a chopped harvested material onto a transport vehicle (29) driving alongside the field machine (Fig. 3) (Para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to use the method and components for electrification of the field machine on a field chopper having a pivotable ejection chute, such as the one taught by Brunnert, in order to provide electrical power to this type of field machine and reduce the need for fossil fuel during field chopping.

Referring to Claim 2: Remlinger further teaches a method wherein the energy supply (2) is connected at one end to the field machine (5) and, at the other end, removably connected to a power supply (3) (Fig. 1) (second to last paragraph).

Referring to Claim 3: Remlinger does not specifically teach a control unit controlling at least one of the winding and unwinding of the energy supply line. However, Brunnert teaches a field chopper with a route planning system (7) and a control unit (12) (Fig. 2) (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to use a computerized control unit to control the winding and unwinding, such as the control unit taught by Brunnert, in order to provide automatically driven winding and unwinding.

Referring to Claim 4: Remlinger does not teach that the control unit unwinds the energy supply line in a defined path along the first processing section using at least one of GPS data and a topography data. However, Brunnert teaches a field chopper with a route planning system (7), control unit (12), and a GPS receiver (10) receiving GPS data (11) and a (Fig. 2) (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to use a computerized control unit to control the winding and unwinding using GPS, such as the control unit taught by Brunnert, in order to provide automatically driven winding and unwinding that is coordinated with a GPS controlled route, providing greater efficiency.

Referring to Claim 5: Remlinger further teaches that the winding of the energy supply line (2) occurs while harvesting a next row of plants along the second processing section, the winding of the energy supply line occurring without crossing over the track of the field machine or of a vehicle combination (fifth paragraph) (Fig. 1).

Referring to Claim 6: Remlinger further teaches that the winding drive (8) is controlled in connection with an actuation arrangement (10) of the cable arm (9) by the control unit when driving through a headland between the first and second processing section in such a way that the energy supply line (2) is guided with minimal tensile force when transferring from the first to the second processing section (third paragraph and second to last paragraph) (Fig. 1).

Referring to Claim 9: Remlinger further teaches that the power supply feeding (3) the energy supply line (2) is electrical energy from a transformer station (see attached title and abstract translation).

Referring to Claim 11: Remlinger further teaches unwinding of the energy supply line (2) along the first processing strip occurs in a harvested region between the field machine and a region to the side of a track of the field chopper that is still to be harvested (fifth paragraph) (Fig. 1).

Referring to Claim 12: Remlinger further teaches winding of the energy supply line (2) along a second processing strip occurs after driving through a headland and in a 

Referring to Claim 13: Remlinger does not specifically teach a pivotable ejection chute that is pivoted over and beyond the cable arm onto an opposite side of the field chopper when turning in the headland. However, Brunnert teaches a field chopper with a route planning system (7) and a control unit (12) (Fig. 2) (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to use a computerized control unit to control the winding and unwinding, such as the control unit taught by Brunnert, in order to provide automatically driven winding and unwinding.

Referring to Claim 14: Remlinger teaches an electrified field machine, the field machine comprising: 
a cable drum (8) and a winding drive, the cable drum and winding drive allowing at least one of the winding and unwinding of an energy supply line (2) about the cable drum (second to last paragraph) (Fig. 1); 
a cable arm (9), the cable arm adjustable (via 10 and 11) in at least one of orientation and extension length to provide guided winding or unwinding of the energy supply line along a field surface (1) (Fig. 3) (second to last paragraph).
Remlinger does not teach providing a pivotable ejection chute on a field chopper, the ejection chute extending beyond the cable arm and configured to transfer a chopped harvested material onto a transport vehicle driving alongside the field machine. Rather 
Remlinger does not teach a control unit that unwinds the energy supply line in a defined path along the first processing section and winds along a second processing section using at least one of GPS data and a topography data. However, Brunnert teaches a field chopper with a route planning system (7), control unit (12), and a GPS receiver (10) receiving GPS data (11) and a (Fig. 2) (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to use a computerized control unit to control the winding and unwinding using GPS, such as the control unit taught by Brunnert, in order to provide automatically driven winding and unwinding that is coordinated with a GPS controlled route, providing greater efficiency.

Referring to Claim 15: Remlinger teaches a field machine electrification system, the system comprising: 

an energy supply line laying system, the laying system having an energy supply line (2), a cable drum (8), a winding drive, and a cable arm (9) allowing at least one of winding of the energy supply line about the cable drum and unwinding of the energy supply line from the field machine along a field surface of a field (1) (Fig. 3) (second to last paragraph); 
a power supply (3), the power supply releasably connected to an end of the energy supply line and located in an edge region of the field (1) to be processed (Fig. 1), the power supply feeding electrical energy to the field machine using the energy supply line (second to last paragraph) (Fig. 1).
Remlinger does not teach providing a pivotable ejection chute on a field chopper, the ejection chute extending beyond the cable arm and configured to transfer a chopped harvested material onto a transport vehicle driving alongside the field machine. Rather than a field chopper, Remlinger teaches a “plot cultivator” or “cultivation machine” (second to last paragraph). However, Brunnert teaches a method and device for controlling an agricultural working machine, wherein the agricultural working machine is a field chopper (28) with a pivotable ejection chute (27) configured to transfer a chopped harvested material onto a transport vehicle (29) driving alongside the field machine (Fig. 3) (Para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to use the method and components for electrification of the field machine on a field chopper having a pivotable ejection chute, such as the one taught by Brunnert, in order to provide electrical power to this type of field machine and reduce the need for fossil fuel during field chopping.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Remlinger in view of Brunnert and Oetringhaus (US 4,511,100).
Referring to Claim 7: Remlinger does not specifically teach that wherein the winding and unwinding of the energy supply on the field surface is based on at least one of the transit speed of the chopper and a specified maximum tensile force. However, Pack Oetringhaus teaches an electric vehicle, wherein the winding and unwinding of the energy supply on the field surface is based on at least one of the transit speed of the vehicle and a specified maximum tensile force (Col. 4, lines 22-34) (Col. 5, lines 18-27) (Figs. 1 and 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Remlinger to control the winding and unwinding of the vehicle based on the speed of the vehicle, as taught by Oetringhaus, in order to wind and unwind cable without tensile stress that may cause damage to the system.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Remlinger fails to teach estimating with the control unit a current tensile force on the energy supply line using at least the exit angle of the energy supply line at the cable arm 38.
Regarding claim 10, Remlinger fails to teach that a clearance signal is transmitted via the energy supply line that is provided for a contact-free derivation of a safety clearance to be maintained with respect to the energy supply line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pack et al. (US 2012/0097783 A1) teaches an unwinding control for “substantially zero tension” (Para. [0012]).
Orlando et al. (US 2012/0186213 A1) teaches a field machine with pivotable boom guiding a cable.
DE-102014201203-A1 teaches a field chopper with an electrical cable winding drum used with a drone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617